           Case 1:20-cv-05954-VSB-SLC Document 19 Filed 08/16/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
PAMELA C. WILLIAMS,
                          Plaintiff,

         -v-                                         CIVIL ACTION NO.: 20 Civ. 5954 (VSB) (SLC)

                                                                        ORDER
COMMISSIONER OF SOCIAL SECURITY,

                              Defendant.

SARAH L. CAVE, United States Magistrate Judge:

         On August 9, 2021, the Court ordered the Commissioner to show cause (the “OTSC”)

why it has failed, without explanation, to comply with Court directives to file its motion for

judgment on the pleadings (the “Motion”).          (ECF No. 17).     On August 13, 2021, the

Commissioner filed its response to the OTSC (the “Response”). (ECF No. 18). The Commissioner

explained the reason for its non-compliance with the Court’s prior orders and requested leave

to file its Motion, a copy of which is included with the Response. (Id. ¶ 2; ECF No. 18-1).

         The Commissioner’s Response resolves the OTSC. Accordingly, the Court orders as

follows:

           1.    The Commissioner shall file its Motion by August 17, 2021;

           2.    Plaintiff shall file an answering brief by October 18, 2021; and

           3.    The Commissioner shall file its reply, if any, by November 8, 2021.

Dated:          New York, New York
                August 16, 2021                      SO ORDERED.
